Case 9:19-cv-81160-RS Document 918 Entered on FLSD Docket 05/07/2021 Page 1 of 6




                             UNITED STATES DISTRICT COURT
                             SOUTHERN DISTRICT OF FLORIDA
                                 CASE NO: 9:19-cv-81160-RS

  APPLE INC.,

         Plaintiff,
  v.

  CORELLIUM, LLC,

          Defendant.

   __________________________________/

              CORELLIUM, LLC’S EXPEDITED MOTION FOR LEAVE TO FILE
                 MOTION FOR PARTIAL SUMMARY JUDGMENT AND
                     INCORPORATED MEMORANDUM OF LAW

         Defendant, Corellium, LLC (“Corellium”), by and through undersigned counsel, hereby

  moves on an expedited basis under Local Rules 7.1(c)(2) and (d)(2) for leave to move for partial

  summary judgment against the claim for violation of 17 U.S.C. § 1201(b) as set forth in the Fourth

  Claim for Relief in the First Amended Complaint of Plaintiff, Apple Inc. The proposed Motion

  for Partial Summary Judgment and Incorporated Memorandum of Law and Statement of Material

  Facts is submitted herewith as Exhibit A (“Proposed Motion”). As further set forth in paragraph

  1 below, Corellium requests that the Court set an expedited schedule for a response to this Motion

  for Leave to File, so that the Court may have sufficient time to consider the Motion for Partial

  Summary Judgment.

         The reasons supporting this Expedited Motion for Leave are as follows:

         1.      Pursuant to Local Rule 7.1(d)(2), Corellium requests this Court’s expedited

  consideration of this instant Motion for Leave, specifically, by May 14, 2021. The Proposed

  Motion may significantly streamline the issues for trial. The Court’s expedited consideration of
Case 9:19-cv-81160-RS Document 918 Entered on FLSD Docket 05/07/2021 Page 2 of 6




  this Motion for Leave thus is necessary, in advance of the approaching July 6, 2021 trial date, to

  afford the Parties an opportunity to fully brief Corellium’s Proposed Motion, and thereafter for the

  Court to weigh the issues raised.

         2.      Substantively, Local Rule 7.1(c)(2) requires a litigant to seek leave of court before

  filing a second summary judgment motion: “Filing and service of multiple motions for partial

  summary judgment is prohibited, absent prior permission of the Court. This prohibition does not

  preclude a party from filing both a motion for summary judgment asserting an immunity from suit

  and a later motion for summary judgment addressing any issues that may remain in the case.”

         3.      On May 11, 2020, Corellium filed a Motion for Summary Judgment against all

  claims in the First Amended Complaint. [D.E. 456].

         4.      On December 29, 2020, the Court issued its Order on the Parties’ Motions for

  Summary Judgment [D.E. 784], denying Apple’s motion in its entirety, granting Corellium

  summary judgment against Apple’s First, Second, and Third Claims for Relief (alleging copyright

  infringement), and denying Corellium’s motion with respect to Apple’s Fourth Claim for Relief

  under the Digital Millennium Copyright Act (“DMCA”). See generally, Order.

         5.      The Court granted Corellium summary judgment against Apple’s copyright claims

  based upon its holding that “Corellium has met its burden of establishing fair use. Thus, its use of

  iOS in connection with the Corellium Product is permissible.” Order, at 33.

         6.      As explained in Corellium’s Proposed Motion, fair use is an express exception from

  and limitation of the rights of a copyright owner. Apple thus has no right of a copyright owner to

  protect against Corellium’s fair use. Accordingly, Apple cannot satisfy an essential element of a

  claim under Section 1201(b)(1)(A)-(C) of the DMCA – which proscribes distribution of tools to
Case 9:19-cv-81160-RS Document 918 Entered on FLSD Docket 05/07/2021 Page 3 of 6




  the public only with respect to the circumvention of a technological measure “that effectively

  protects a right of a copyright owner under this title….”

         7.      The argument presented in Corellium’s Proposed Motion has not been previously

  presented to the Court. To counsel’s knowledge, no other court has ever been presented with the

  precise question that Corellium’s Proposed Motion poses to the Court.

         8.      Corellium’s Proposed Motion can be decided as a pure question of statutory

  interpretation based on the Court’s finding that use of the Corellium Program constitutes fair use.

  No additional findings of fact are necessary.

         9.      Although Corellium’s Proposed Motion comes after the initial round of dispositive

  motions, we respectfully submit it remains timely and appropriate. First, Corellium seeks through

  its Proposed Motion to narrow and simplify the issues to be presented to the jury at trial. If the

  Court grants Corellium’s Proposed Motion, then the jury will only be required to address Apple’s

  claim under Section 1201(a)(2). Such streamlining of issues before trial is consistent with the

  purpose of pretrial procedures, such as those specified in Fed. R. Civ. P. 16(c)(2). Second, the

  issue presented to the Court in the Proposed Motion arises from this Court’s determination of fair

  use. In that respect, it is only natural that the Court consider the further impact of its prior rulings

  upon the remainder of the case.

         10.     Finally, consideration of the Proposed Motion will not delay trial in this matter.

  The Proposed Motion presents a straightforward issue of law that can be addressed prior to trial.

         WHEREFORE, Defendant Corellium, LLC respectfully requests that the Court grant this

  Expedited Motion for Leave to file, and instruct the Clerk of the Court to accept the filing of the

  attached Motion for Partial Summary Judgment.
Case 9:19-cv-81160-RS Document 918 Entered on FLSD Docket 05/07/2021 Page 4 of 6




                              LOCAL RULE 7.1(A)(3) CERTIFICATION

         Pursuant to Local Rule 7.1(a)(3), the undersigned counsel verifies that counsel for

  Defendant conferred via telephone with counsel for Plaintiff on May 6, 2021, as well as on May

  7, 2021 via email regarding the relief sought herein. Plaintiff opposes the Motion and the relief

  requested herein.

  Date: May 7, 2021                           Respectfully submitted,

                                              /s/ Seth Greenstein
                                              CONSTANTINE CANNON LLP
                                              1001 Pennsylvania Avenue, NW
                                              Suite 1300N
                                              Washington, D.C. 20004
                                              202-204-3500
                                              Seth D. Greenstein Pro hac vice
                                              sgreenstein@constantinecannon.com

                                              and

                                              /s/ Justin B. Levine
                                              COLE, SCOTT & KISSANE, P.A
                                              Esperante Building
                                              222 Lakeview Avenue, Suite 120
                                              West Palm Beach, Florida 33401
                                              Telephone (561) 612-3459
                                              S. Jonathan Vine
                                              Florida Bar. No.: 10966
                                              Jonathan.vine@csklegal.com
                                              Justin B. Levine
                                              Florida Bar No.: 106463
                                              Justin.levine@csklegal.com
                                              Lizza C. Constantine
                                              Florida Bar No.: 100294
                                              Lizza.constantine@csklegal.com

                                              and

                                              /s/ David Hecht
                                              HECHT PARTNERS LLP
                                              125 Park Ave., 25th Floor
                                              New York, NY 10017
                                              Telephone (212) 851-6821
Case 9:19-cv-81160-RS Document 918 Entered on FLSD Docket 05/07/2021 Page 5 of 6




                                              David Hecht, Pro hac vice
                                              dhecht@hechtpartners.com
                                              Maxim Price, Pro hac vice
                                              mprice@hechtpartners.com
                                              Conor McDonough, Pro hac vice
                                              cmcdonough@hechtpartners.com

                                              Attorneys for Defendant, Corellium, LLC



                                 CERTIFICATE OF SERVICE

         IT IS HEREBY CERTIFIED that on May 7, 2021, the foregoing document was filed

  electronically with the Clerk of the Court using CM/ECF. It is also certified the foregoing

  document is being served on all counsel of record identified on the attached Service List in the

  manner specified, either via transmission of Notices of Electronic Filing generated by CM/ECF or

  by some other authorized manner, or a combination thereof, so as to comply with the requirements

  of Local Rule 5.4 and other applicable rules and procedures.


                                         SERVICE LIST

  Martin B. Goldberg
  mgoldberg@lashgoldberg.com
  rdiaz@lashgoldberg.com
  Emily L. Pincow
  epincow@lashgoldberg.com
  gizquierdo@lashgoldberg.com
  LASH & GOLDBERG LLP
  100 Southeast Second Street
  Miami, FL 33131

  Kathryn Ruemmler (pro hac vice)
  kathryn.ruemmler@lw.com
  Sarang Vijay Damle (pro hac vice)
  sy.damle@lw.com
  Elana Nightingale Dawson (pro hac vice)
  elana.nightingaledawson@lw.com
  LATHAM & WATKINS LLP
  555 Eleventh Street NW, Suite 1000
Case 9:19-cv-81160-RS Document 918 Entered on FLSD Docket 05/07/2021 Page 6 of 6




  Washington, DC 20004

  Andrew M. Gass (pro hac vice)
  andrew.gass@lw.com
  LATHAM & WATKINS LLP
  505 Montgomery Street, Suite 2000
  San Francisco, CA 94111

  Jessica Stebbins Bina (pro hac vice)
  jessica.stebbinsbina@lw.com
  LATHAM & WATKINS LLP
  10250 Constellation Blvd., Suite 1100
  Los Angeles, CA 90067

  Attorneys for Plaintiff,
  Apple Inc.
